Sidney Squire, J.
The defendant’s motion to dismiss this claim, pursuant to rule 106 of the Buies of Civil Practice, because claimant’s pleading does not state facts sufficient to constitute an action against the State, is granted.
In effect, claimant seeks to have the State respond in money damages for alleged improper acts of the chairman of the State Liquor Authority, its members and employees, culminating in the revocation of claimant’s retail restaurant liquor license, the refusal to issue a new license for a subsequent period and failure to return his $800 license fee. Claimant’s proper remedy was to proceed in accordance with article 78 of the Civil Practice Act, to review the actions of said Authority. This claim is dismissed.